t c memo united_states tax_court michael and kazuko yang petitioners v commissioner of internal revenue respondent docket no filed date john be cicero ii for petitioners anne s daugharty and william a mccarthy for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure - - the issues for decision are whether the amounts deposited into petitioners’ bank accounts are income or nontaxable gifts whether respondent counted certain deposits twice when determining petitioners’ deficiencies whether petitioners are liable for the self-employment_tax under sec_1401 and whether petitioners are liable for accuracy- related penalties pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners mr yang and mrs yang are husband and wife and resided in bellevue washington at the time they filed their petition mr yang was born in taiwan and became a u s citizen in mr yang worked as a programmer analyst for mattel electronic in los angeles california from to a system programmer for first interstate bank of california from to and a programmer specialist for hughes aircraft in los angeles from to mr yang also periodically provided programming consulting services mrs yang has been a homemaker since mr yang owns a to 4-percent interest ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a family-operated factory in taiwan mr yang’s father passed away in in mr yang incorporated torrance consulting inc torrance consulting under the laws of the state of california for the purpose of engaging in contracting work in petitioners sold their home in california and moved to washington on date petitioners signed a home loan application_for residential property in bellevue washington the application was signed under penalty of perjury in the application petitioners reported gross monthly income of dollar_figure from torrance consulting and gross monthly income of dollar_figure from dividends interest the address for torrance consulting that petitioners put on their application was the same as their home address petitioners also reported owning a business with a net the application the petitioners signed was a freddie_mac form rev which contained the following certification above petitioners’ signature certification i we certify that the information provided in this application is true and correct as of the date set forth opposite my our signature s on this application and acknowledge my our understanding that any intentional or negligent misrepresentation s of the information contained in this application may result in civil liability and or criminal penalties including but not limited to fine or imprisonment or both under the provisions of title united_states_code sec_1001 et seq and liability for monetary damages to the lender its agents successors and assigns insurers and any other person who may suffer any loss due to reliance upon any misrepresentation which i we have made on this application - - worth of dollar_figure mr yang was listed as president of torrance consulting as self-employed and as working at torrance consulting for the previous years the loan application also contained the following notation next to mr yang’s employment information borrower’s business can be located anywhere he sells overseas and has no storefront ina letter attached to the loan application mr yang stated i’ve been working as a computer systems consultant for the past one and half years my business clients are those medium to large-sized manufacturers located in taiwan and china in trying to help them modernize their computer systems i found myself spending more and more time overseas and there is really no compelling reason to live in l a anymore in addition by moving to seattle area with microsoft close by i hope to gain earlier insight of the latest technology and thus better serve my customers on date petitioners signed under penalty of perjury a loan application to refinance the home loan in the application they reported gross monthly income of dollar_figure from summit consulting inc summit consulting and net monthly income of dollar_figure for business in taiwan petitioners also reported owning a business with a net_worth of dollar_figure mr yang was listed as president of summit consulting as self- employed and as working at summit consulting for the previou sec_5 -the loan application was also on a freddie_mac form rev - years the address for summit consulting that petitioners put on their application was the same as their home address in an attached letter mr yang made reference to a dollar_figure transfer from my business account in taiwan during and petitioners had bank accounts at the bank of taiwan in taiwan and at seafirst bank in washington the bank of taiwan account was in mr yang’s name this account allowed persons other than petitioners to access the account through the use of a passbook mr yang also withdrew funds from the bank of taiwan account during his frequent visits to taiwan between and during funds were withdrawn from the bank of taiwan account and wire transferred to the seafirst bank account during and the following deposits were made to mr yang’s account at the bank of taiwan the conversion rate in effect for the years and was ntdollar_figure to u s dollar u s dollar amounts are rounded to the nearest dollar date of amount deposit taiwanese dollars u s dollar sec_5 ntsbig_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals ntsdollar_figure 'dollar_figure ntdollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals ntsdollar_figure 2dollar_figure ‘this figure is dollar_figure more than the sum of the components due to rounding off of the u s dollar amounts this figure is dollar_figure less than the sum of the components due to rounding off of the u s dollar amounts during and the following withdrawals were made from mr yang’s account at the bank of taiwan -the conversion rate in effect for the years and was dollar_figure taiwanese dollars to u s dollar u s dollars amounts are rounded off to the nearest dollar date of withdrawal totals totals amount taiwanese dollars ntdollar_figure big_number big_number big_number big_number ntdollar_figure ntdollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ntdollar_figure u s dollars dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure ‘this figure is dollar_figure more than the sum of the components due to rounding off of the u s dollar amounts during and the following amounts were wire transferred and deposited into petitioners’ account at seafirst bank date of amount deposit payor source in u s dollars yang dollar_figure yang fan hsing total sec_86 sec_668 yang yu mei she dollar_figure michael yang big_number yang fen shine big_number yang you mei sheue big_number yang you mei shue big_number total dollar_figure ‘the u s dollar amounts are rounded to the nearest dollar - - for the years and mr yang personally prepared petitioners’ federal_income_tax returns on their return petitioners reported total gross_income of dollar_figure dollar_figure interest and dollar_figure capital_gain on their return petitioners reported total gross_income of dollar_figure dollar_figure interest and dollar_figure capital_gain the returns listed mr yang’s occupation as unemployed reported that petitioners had no interest in a foreign bank account and reported no income from torrance consulting summit consulting or mr yang’s interest in the family operated factory in taiwan on date respondent issued a notice_of_deficiency for the years and opinion respondent’s notice_of_deficiency determined unreported income based on the bank_deposits method of reconstructing income respondent’s determination is entitled to the presumption of correctness and petitioners bear the burden of proving that such determination is incorrect see rule a 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir petitioners claim that the amounts deposited to their bank accounts were nontaxable gifts from mr yang’s father --- - sec_61 provides that gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_102 excludes the value of property acquired by gift from gross_income for income_tax purposes a gift must proceed from a detached and disinterested generosity motivated by affection respect admiration charity or the like see duberstein v 363_us_278 petitioners rely on their own testimony and that of mr yang’s brother fang long yang mr yang testified that fang long yang opened the bank of taiwan account and controlled it for mr yang by making deposits and wire transferring money to the seafirst bank account fang long yang testified that he did not personally set up the bank of taiwan account and that he did not know the details surrounding the wire transfers to mr yang mr yang and fang long yang claim that their father made equal gifts to his four sons during and the alleged gifts to mr yang in and were substantial dollar_figure and dollar_figure yet fang long yang could not remember or even estimate the amounts he received or the amounts petitioners received we are not required to accept petitioners’ or fang long yang’s self- serving testimony where it is improbable unreasonable or guestionable see tokarski v commissioner supra pincite clower v commissioner tcmemo_1990_74 in light of the evidence -- - including inconsistencies in their testimony we do not find mr yang or fang long yang to be credible with respect to this issue petitioners’ explanation for the bank_deposits is that all of the money deposited was the proceeds of gifts petitioners testified that neither of them was gainfully_employed or engaged in business after mr yang discontinued his employment at hughes aircraft however in their loan applications signed under penalty of perjury petitioners told a different story they reported earning substantial amounts of business income and mr yang was classified as self-employed the bank of taiwan account was referred to as a business account ’ mr yang admitted spending an increasing amount of time overseas for work and he stated that he had manufacturing clients in taiwan petitioners claim that they misrepresented their financial information on the loan applications in order to get the loans approved and inadvertently failed to disclose the bank of taiwan account on their income_tax returns based on the contradictory evidence we do not find petitioners’ explanations to be persuasive accordingly with the exceptions noted below we hold that the amounts deposited into petitioners’ bank accounts in and are taxable_income ‘petitioners failed to report their interest in the bank of taiwan account on their and tax returns petitioners contend that substantially_all the funds deposited into their bank of taiwan account in were subsegquently wire transferred to their seafirst bank account petitioners bear the burden of proving such duplicate deposits see estate of mason v commissioner supra pincite 48_tc_213 petitioners concede that there are no duplications for mr yang testified that to percent of the amounts withdrawn from the bank of taiwan account in were transferred to the seafirst bank account and specifically identified the duplications in the following transactions occurred on the same days with respect to petitioners’ bank accounts date withdrawal bank of taiwan deposit seafirst bank dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number mr yang testified that a family_member would make the withdrawal from the bank of taiwan account add in more money and then wire this larger amount to the seafirst bank account based on mr yang’s explanation of the differences in amounts and the corresponding nature of the withdrawals and deposits we are persuaded that respondent’s determination contained duplications we hold that the amounts withdrawn from the bank of taiwan account on date date date and samounts are in u s dollars -- date in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure’ respectively must be subtracted from respondent’s bank_deposits determination of income for sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as net_earnings_from_self-employment sec_1402 a generally defines net_earnings_from_self-employment as gross_income derived by an individual from any trade_or_business carried on by such individual less deductions allowed petitioners bear the burden of proving that they are not liable for the self-employment_tax see rule a on their and loan applications petitioners reported owning businesses listed the same address for both their home and businesses and classified mr yang as self- employed petitioners claim that they misrepresented information on the loan applications that mr yang has been unemployed since and that they have never owned a business on the basis of the evidence in the record we do not find petitioners’ testimony persuasive and hold that they are liable for the self-employment_tax for and sec_6662 imposes a penalty equal to percent of the portion of an underpayment_of_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial amounts are rounded to the nearest dollar - - understatement of income_tax see sec_6662 b and b negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and d respondent’s determination that petitioners were negligent is presumptively correct and the burden is on petitioners to show a lack of negligence see hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 the accuracy-related_penalty applies unless petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 petitioners have not established that their underpayments for and were due to reasonable_cause or a lack of negligence accordingly we hold that petitioners are liable for the accuracy-related_penalty for and decision will be entered under rule
